RENDERED: DECEMBER 23, 2020; 10:00 A.M.
                      NOT TO BE PUBLISHED

                Commonwealth of Kentucky
                         Court of Appeals

                            NO. 2020-CA-1019-WC


LYONS HR                                                          APPELLANT



                 PETITION FOR REVIEW OF A DECISION
v.             OF THE WORKERS’ COMPENSATION BOARD
                       ACTION NO. WC-19-01425



LAKESHA WASHINGTON;
HONORABLE BRENT DYE, ADMINISTRATIVE
LAW JUDGE; and WORKERS’
COMPENSATION BOARD                                                 APPELLEES



                                   OPINION
                                  AFFIRMING

                                 ** ** ** ** **

BEFORE: CLAYTON, CHIEF JUDGE; GOODWINE AND KRAMER,
JUDGES.

KRAMER, JUDGE: In this workers’ compensation matter, Lakesha Washington

was awarded temporary total disability benefits (“TTD”), permanent partial

disability benefits (“PPD”), and medical benefits from Lyons HR for what an
Administrative Law Judge (“ALJ”) determined was a compensable low-back

injury Washington sustained while working for Lyons on July 14, 2019. Lyons

thereafter appealed to the Workers’ Compensation Board, which affirmed. Now,

Lyons appeals to this Court.

             As it did below, Lyons argues the ALJ committed reversible error by

relying upon Washington’s medical expert, Dr. Bruce Guberman, as substantial

evidence in support of Washington’s award because, in its view, Dr. Guberman

was unaware of Washington’s pre-existing back issues. Lyons also argues there

was no objective evidence of a harmful change to Washington’s low back due to

the July 14, 2019 work event. Lyons argues the ALJ erred in adopting the

maximum medical improvement (“MMI”) date provided by Dr. Guberman for

Washington’s low back (i.e., December 20, 2019). Further, Lyons argues the ALJ

erred in finding Washington lacks the physical capacity to return to her previous

work due to her low-back injury for purposes of the “3” multiplier specified in

Kentucky Revised Statutes (“KRS”) 342.730(1)(c)1. Upon review, we discern no

reason to part from the Board’s rationale, set forth below, for rejecting each of

these same arguments. Thus, we affirm.

             Regarding the procedural and factual history of this matter, we note at

the onset that it initially involved two separate injuries on two separate dates: (1)

an alleged injury to Washington’s right knee on July 6, 2019, which the ALJ found


                                          -2-
non-compensable; and (2) the injury to Washington’s low back on July 14, 2019,

which is the focus of this appeal. Because this appeal only concerns her low-back

injury, an extensive discussion of the medical evidence related to her alleged right-

knee injury is unnecessary. With that said, the Board accurately summarized the

relevant factual and procedural history of this matter as follows:

             Washington testified by deposition on October 31, 2019
             and at the hearing held March 9, 2020. Washington, born
             in June 1991, resides in Lexington, Kentucky. In
             September 2015, a vehicle struck Washington as she was
             crossing the street. An ambulance transported her to the
             emergency room at the University of Kentucky, and she
             completed a course of physical therapy. Washington
             ultimately underwent an ACL reconstructive surgery to
             the right knee, and she missed approximately one year of
             work following the accident. Washington eventually
             returned to work without restrictions, and she testified
             her right knee had fully recovered. Washington denied
             injuring her low back in September 2015.

             Washington worked for the Salvation Army at the time of
             her September 2015 accident. Thereafter, she worked at
             a Quality Inn, a beauty supply store, on an assembly line
             packing boxes, and Comfort Inn, in apartment
             maintenance for two years, and for a private property
             owner. Washington began working for Lyons at the Four
             Points Sheraton in March 2019 as a housekeeper/assistant
             manager. Washington testified she had no ongoing right
             knee problems when she began working for Lyons, nor
             did she have any low back symptoms at all prior to July
             6, 2019. Washington had no restrictions at the time of
             the July 6, 2019 or July 14, 2019 work events, and she
             was able to perform full duty without limitations.

             As assistant manager/housekeeper, Washington managed
             ten to fifteen employees and performed housekeeping

                                         -3-
tasks on a regular basis. In addition to her management
duties, she stripped linens, ensured cleaning carts were
stocked and ready, vacuumed, cleaned bathtubs, and bent
over onto her hands and knees to mop the floor with a
rag. Washington maneuvered cleaning carts weighing at
least thirty-five pounds, and lifted them over thresholds.
She also carried linens, bedding, towels, pillows, and
soaps.

Washington testified that on July 6, 2019 she knelt down
to retrieve bed linens from the cleaning cart. When she
got up, she experienced a pop in her right knee causing
her [to] fall. Her employer sent Washington to
Concentra for treatment. Washington was released to full
duty work after x-rays of her right knee were taken. She
missed no work after the July 6, 2019 event, but had
continued difficulty with her right knee and required
assistance with her housekeeping duties.

Washington testified that on July 14, 2019 she slipped in
water on the bathroom floor and fell onto her back. A
corroded pipe had apparently ruptured causing the wet
floor. Washington experienced pain in the middle of her
back radiating down into her right buttock and leg, and
numbness in her right leg and foot. Washington was
transported to the emergency room by ambulance and she
subsequently treated at Concentra. Washington has not
returned to any work since the July 14, 2019 work
incident.

Washington continues to experience right knee
symptoms. She also has low back pain radiating into her
right leg and foot, as well as numbness, tingling, and a
cold sensation in her right foot. Washington stated she is
unable to bend or kneel down. Washington estimates she
is able to lift up to seven pounds and can stand
continuously for up to twenty minutes at a time due to
her low back condition. Washington does not believe she
can return to her job as assistant manager/housekeeper or


                           -4-
any of her other previous jobs due to her low back and
right knee symptoms.

Washington acknowledged she sought counseling for
depression and anxiety due to the 2015 accident in
February 2019. However, she disputed or did not recall
the references to continued knee and back pain, and her
intention to reach out to pain management.

Both parties filed records from Concentra. A July 11,
2019 right knee x-ray was reported as normal. An
August 20, 2019 right knee MRI was negative except for
the previous placement of an intact ACL graft. Dr.
Richard Ramirez noted Washington did not show up for
her August 22, 2019 appointment. He reviewed lumbar
and right knee MRIs, which he stated did not
demonstrate a need for additional care. He diagnosed
right knee and lumbar strains. Dr. Ramirez released
Washington from his care, found she had attained MMI
from her injuries, and indicated she could return to full
duty work without restrictions.

On September 16, 2019, Dr. Norman Ellingsen noted
Washington reported she previously injured her right
knee in 2015, and underwent ACL reconstruction
surgery. Washington reported the July 6, 2019 work
event, and a subsequent slip and fall injuring her low
back and right knee. Washington’s complaints included
low back pain and numbness radiating into her right leg
and foot. Washington denied having previous low back
issues. Dr. Ellingsen reviewed an August 20, 2019
lumbar MRI, which demonstrated minimal spondylosis
with facet mild hypertrophy and slight disc bulges at L4-
L5 and L5-S1. Dr. Ellingsen diagnosed a lumbar strain
and right knee post remote right ACL reconstruction. He
recommended a right knee MRI and lumbar epidural
injections. He also restricted Washington from working
until completion of the right knee MRI.




                           -5-
Lyons filed medical records predating the July 2019
work injuries from UK Health Care, Integrated Medical
Solutions, Clark Regional Medical Center, and Newtown
Counseling Center. On September 18, 2015, Washington
presented at the UK emergency department after a car
struck her right side as she was crossing the street.
Trauma scans were negative. Washington [was]
diagnosed with leg pain.

Washington treated with Dr. Thomas Huhn and Dr.
Timothy Wilson at integrated Medical Solutions in 2015
and 2016. On October 6, 2015, Washington reported low
back and right knee injuries due to the car accident. Dr.
Huhn ordered MRIs of her low back and right knee, as
well as physical therapy, prescribed medication, and
restricted her from work. Washington complained of
increased right leg pain and numbness in her foot on
October 26, 2015. A November 16, 2015 right knee MRI
demonstrated partial tears of the proximal MCL and
ACL, and a lumbar MRI demonstrated an annular disc
bulge at L4-5. On November 23, 2015, Washington
reported intermittent right knee symptoms and flare-ups
of right-sided back pain into her buttocks, but denied
radiculopathy or numbness and tingling. Dr. Huhn
diagnosed right knee pain with partial tears of the
proximal MCL and ACL, and a lumbar strain. He
referred her for an orthopedic evaluation for both
conditions. He continued her physical therapy and
medication. Washington attended physical therapy from
October 2015 through December 2016 for her right knee
injury.

Dr. Wilson examined Washington on February 10, 2016
for her right knee complaints. He noted Washington had
back pain radiating down her right leg. He diagnosed a
right knee ACL tear with instability, and prescribed a
right knee sleeve. Dr. Wilson saw her again on March 2,
2016 for her right knee symptoms. A September 29,
2016 operative report indicates Dr. Michael Heilig


                           -6-
performed a right knee ACL arthroscopic reconstruction
and synovectomy.

Lyons also filed the February 1, 2019 and February 11,
2019 Newtown Counseling Center records. Washington
was diagnosed with PTSD and a severe major depressive
disorder stemming from several traumas, including the
2015 accident. On February 11, 2019, the counselor
noted the following:

      The client reported constant pain after being
      run over, and subsequent surgeries not
      helping . . .

      The client experiences constant pain in her
      knees and back; she reported getting surgery
      at the recommendation of her doctor after
      her car accident. The client reported it did
      not help and made things worse, so she does
      not want to see him anymore. . . .

      Client plans to reach out to doctor again for
      pain management. . . .

      What barrier impact [sic] your vocational
      success?
      Client has constant back and knee pain . . . .

Dr. Rich Lyon evaluated Washington on November 25,
2019 at Lyons’ request. Washington reported a car
struck her in 2016, and she subsequently underwent right
knee surgery. She also reported the July 6, 2019 and July
14, 2019 work events. Washington’s complaints
included back pain radiating down her right leg with
numbness and tingling. Dr. Lyon reviewed the medical
records and concluded, “the back pain was active and
pre-existed the subject work event. Although not a result
of the subject fall, it is my opinion she would benefit
from a trial of epidural steroid injections and physical
therapy. However, it is my opinion she is not a candidate

                            -7-
for pain medication.” Dr. Lyon concluded the July 2019
work events did not cause Washington’s low back
symptoms. Dr. Lyon did not assign restrictions.

In a February 10, 2020 supplement, Dr. Lyon indicated
he reviewed additional records from 2015 through 2016,
and Dr. Guberman’s report. He emphasized the February
1, 2019 and February 11, 2019 counseling records
confirmed Washington experienced back and knee pain
prior to the work event. Dr. Lyon assessed an 8%
impairment rating pursuant to the AMA Guides for the
lumbar condition, which he opined was active and pre-
existed the July 2019 work events. Dr. Lyon opined
there is no objective evidence of a lumbar injury due to
the work event.

Washington filed Dr. Guberman’s December 20, 2019
report. Dr. Guberman evaluated her at the request of her
counsel. Washington reported she slipped on water in a
bathroom and fell on January 14, 2019, injuring her right
knee and low back. She reported she experienced right
knee pain while carrying linens one week prior to that
incident. Dr. Guberman noted Washington’s treatment at
Concentra, including the August 20, 2019 lumbar MRI
demonstrating minimal spondylosis with facet mild
hypertrophy and a slight disc bulge at L4-5 and L5-S1.
Washington complained of low back pain radiating down
her right lower extremity, numbness, tingling, and
coldness in her right foot.

The report does not identify the records that Dr.
Guberman reviewed in forming his opinion. However,
Washington reported the 2015 accident and subsequent
surgery to her right knee. Washington denied any prior
low back injuries or symptoms. The report does not
discuss the medical or counseling records predating the
July 2019 work incidents. Dr. Guberman diagnosed
Washington with a chronic post-traumatic strain and
musculo-ligamentous injury to the lumbar spine,
superimposed on pre-existing but dormant degenerative

                           -8-
disc and joint disease due to the slip and fall. Dr.
Guberman assessed an 8% impairment rating to the
lumbar spine pursuant to the AMA Guides, wholly
attributable to the July 2019 work event. Dr. Guberman
noted the MRI demonstrated evidence of pre-existing
degenerative changes. However, he noted there was no
evidence Washington had symptoms, non-verifiable
radicular pain, loss of motion, interference with activities
of daily living, functional limitations, or lumbar
impairment before the July 2019 injury.

Dr. Guberman opined Washington attained MMI on
December 20, 2019, the date of his examination. Dr.
Guberman opined Washington does not retain the
physical capacity to return to the type of work performed
at the time of her injury. He restricted Washington from
standing and/or walking for more than twenty minutes at
a time, or more than three or four hours in an eight-hour
workday. He opined Washington is unable to kneel,
squat, climb up or down ladders, or work at heights, and
she should avoid stairs.

In the opinion, the ALJ first determined the July 6, 2019
work event resulted in a temporary right knee injury.
Regarding the July 14, 2019 work incident, the ALJ also
determined Washington sustained a temporary right knee
injury, which resolved and she returned to its baseline
level as of August 22, 2019. The ALJ determined
Washington sustained a permanent low back injury due
to the July 14, 2019 work event, stating verbatim as
follows:

      The July 14, 2019 acute traumatic event
      produced a permanent low back injury. The
      ALJ determines that Dr. Guberman’s
      findings, opinions, and conclusions are the
      most credible and persuasive. The primary
      reasons are the objective diagnostic studies
      and Washington’s testimony better supports
      his opinions.

                            -9-
The February 11, 2019 Newtown
Counseling Center note establishes that
Washington advised she experienced back
pain. This note, however, does not
specifically localize where exactly the pain
was located. It also does not state that
Washington experienced radicular-type
symptoms. The ALJ infers that
Washington’s primary symptoms involved
her right knee, which had required extensive
treatment and surgery. The note indicated
that the surgery had not helped.

The ALJ infers that the right knee problem
was the one causing Washington the most
difficulty, and potentially required pain
management treatment. Although
Washington actively experienced back pain,
there is not any credible evidence that it
produced ongoing radicular-type symptoms.
This, however, changed after the July 14,
2019 acute traumatic event.

Washington underwent a lumbar spine MRI
on August 20, 2019. The MRI revealed that
Washington has L4-SI disc bulges. It also
revealed spondylosis, and mild facet
hypertrophy. Dr. Lyon opined the study
further showed “slight retrolisthesis of L5 on
S1.” The August 20, 2019 MRI showed
more advanced findings than the one
Washington underwent approximately three
years and nine months earlier.

On November 16, 2015, Washington
underwent a lumbar spine MRI. This study
only showed an L4-5 annular disc bulge. It
did not reveal any significant L5-S1
findings. The August 20, 2019 MRI, which

                    -10-
Washington underwent after falling on her
back, revealed an L5-S1 disc bulge and
slight retrolisthesis.

The ALJ finds Washington’s acute traumatic
event produced a lumbar strain and further
aggravated her underlying degenerative disc
and joint disease. Drs. Ramirez, Ellingsen,
and Guberman diagnosed a lumbar spine
strain. Dr. Guberman further opined that the
strain was superimposed on Washington’s
degenerative disc and joint disease.

Again, although Washington experienced
some prior active back pain, there is not any
credible evidence her symptoms actively
radiated into her right hip or leg. Dr.
Guberman noted that Washington had,
“radiation of pain into her right leg, and
those are non-verifiable radicular
complaints.” He also found Washington had
reduced motion. This is an objective
medical finding. There is also not any
credible evidence that Washington actively
experienced reduced lumbar motion
immediately before her work-related trauma
occurred.

Washington testified that her low back
symptoms have persisted, and actively cause
functional problems. The credible evidence
establishes Washington’s symptoms have
persisted, and her low back condition has
not returned to its preinjury – slightly
symptomatic, and non-radicular symptoms –
state. The ALJ finds that the July 14, 2019
work-related trauma caused a low back
strain/sprain and further aroused and
exacerbated Washington’s underlying pre-
existing degenerative disc and joint disease.

                    -11-
The ALJ, relying upon Dr. Ramirez, determined
Washington reached MMI from her temporary right knee
injury on August 22, 2019. The ALJ determined
Washington attained MMI from her low back injury on
December 20, 2019, the date Dr. Guberman examined
her. He found Dr. Ramirez’s opinion that Washington
reached MMI on August 22, 2019 was unpersuasive
since he did not examine her on that date. The ALJ also
noted both Drs. Ellingsen and Lyon recommended
additional medical treatment for Washington’s lumbar
condition after August 22, 2019. Dr. Ellingsen
recommended lumbar steroid injections on September 16,
2019. Dr. Lyon also recommended a trial of epidural
steroid injections and physical therapy on November 25,
2019. The ALJ awarded TTD benefits from July 15,
2019 through December 20, 2019.

The ALJ relied upon the 8% impairment rating assessed
by Dr. Guberman for Washington’s low back injury,
fully attributable to the July 14, 2019 work event. The
ALJ noted there was no credible evidence she actively
experienced radicular symptoms or reduced lumbar
motion immediately prior to the work-related trauma.
Instead, the ALJ found the evidence demonstrated
Washington experienced just low back pain, which did
not warrant an impairment rating. The ALJ determined
Washington is not permanently totally disabled from her
work injuries. The ALJ also found Washington does not
retain the physical capacity to return to her pre-injury
work based both upon Dr. Guberman’s opinion and her
own testimony.

The ALJ awarded TTD benefits, PPD benefits, and
medical benefits for Washington’s low back injury. The
ALJ awarded limited medical benefits from July 6, 2019
through July 11, 2019 for Washington’s temporary July
6, 2019 right knee injury. The ALJ awarded limited
medical benefits from July 14, 2019 through August 22,


                          -12-
2019 for Washington’s temporary July 14, 2019 right
knee injury.

Lyons filed a petition for reconsideration essentially
raising the same arguments it [would later raise on appeal
before the Board]. The ALJ denied the petition, making
the following additional findings of fact:

      First, the Defendant asserts the ALJ patently
      erred, because he “completely dismisses the
      pre-existing medical records as being
      immaterial.” The ALJ respectfully
      disagrees. The ALJ accurately understood
      and summarized these records. The ALJ
      further explained the reason why he chose
      not to follow them.

      The ALJ addressed the Plaintiff’s prior and
      most recent lumbar spine MRIs. The ALJ
      also analyzed the Newtown Counseling
      records, and explained why, at least for the
      low back condition, he did not find them
      persuasive.

      Just because the Plaintiff may have
      experienced radicular-type symptoms in
      early 2016, does not automatically mean she
      also actively experienced them immediately
      before her work injury. As the ALJ noted,
      the 2019 lumbar spine MRI showed more
      advanced findings than the 2015 MRI.

      Secondly, the Defendant asserts the ALJ
      patently erred, because “there are no
      objective harmful back changes identified
      after the July 14, 2019 event.” The ALJ
      respectfully disagrees. The Defendant
      overlooks the objective August 20, 2019
      MRI’s findings, as well as Dr. Bruce
      Guberman’s objective findings that the

                           -13-
Plaintiff had reduced lumbar motion. These
constitute objective medical findings.

Third, the Defendant asserts the ALJ
patently erred, because Dr. Lyon is the more
qualified physician, and Dr. Guberman did
not know the Plaintiff had a pre-existing
back condition. The ALJ respectfully
disagrees.

The Defendant points out that Dr. Lyon is an
orthopedic physician, whereas Dr.
Guberman is not. Just because a person
does not have specialized training, does not
mean he is not an expert in a particular field
or subject. Washington v. Goodman, 830
S.W.2d 398, 400 (Ky. App. 1992). The
Washington Court stated that “[a]ny lack of
specialized training goes only to the weight,
not to the competency, of the evidence.” Id.

The ALJ may consider the medical witness’
credentials and qualifications when
weighing the evidence. Yocum v. Emerson
Elec. Co., 584 S.W.2d 744 (Ky. App. 1979).
The ALJ, however, is not required to
provide a specialist’s opinions greater
weight than a non-specialist’s opinions. Id.

An ALJ may rely on a physician’s causation
opinion, even when it is based on an
incomplete history, if other credible and
substantial evidence support the physician’s
opinion. GSI Commerce v. Thompson, 409
S.W.3d 361, 365 (Ky. App. 2012). The
reason is the physician’s incomplete history
does not automatically invalid [sic] his/her
opinions, it only affects the credibility,
persuasiveness and weight, which the ALJ


                    -14-
determines. Luttrell v. Cardinal Aluminum
Co., 909 S.W.2d 334 (Ky. App. 1995).

The Cepero case, which the Defendant cited,
also supports this principle. Cepero v.
Fabricated Metals Corp., 132 S.W.3d 839,
842 (Ky. 2004). The Cepero Court stated
that a “[m]edical opinion predicated upon
such erroneous or deficient information that
is completely unsupported by any other
credible evidence can never, in our view, be
reasonably probable.” Id. (emphasis added).

The Cepero case thus stands for the
principle that “. . . where it is irrefutable that
a physician’s history regarding work-related
causation is corrupt due to it being
substantially inaccurate or largely
incomplete [and there is not any other
credible evidence that supports it], any
opinion generated by a physician on the
issue of causation cannot constitute
substantial evidence.” Id.

Although Dr. Guberman may not have
reviewed the Plaintiff’s prior low back
medical records, or knew she actively
experienced some minor low back pain, he
did review the August 20, 2019 MRI or at
least its report. This MRI revealed more
advanced findings than the one the Plaintiff
underwent following her 2015 motor vehicle
accident. The new MRI, in fact, showed
pathology involving a completely new disc
level (L5-S1). The L5-S1 level revealed a
bulge and slight retrolisthesis.

Dr. Guberman not having a completely
accurate history does not automatically
disqualify his opinion. It simply affected his

                      -15-
      opinion’s weight, credibility, and
      persuasiveness. The ALJ found the
      objective MRI, which showed additional
      pathology, supported Dr. Guberman’s
      ultimate opinion.

The ALJ made the following findings addressing Lyons’
arguments regarding MMI and Washington’s physical
capacity to return to her previous work:

      Fourth, the Defendant asserts the ALJ
      patently erred, because he found the
      temporary right knee injury and the
      permanent low back injury reached
      maximum medical improvement on different
      dates. The ALJ respectfully disagrees.

      Not all body parts heal at the same rate, and
      reach MMI at the same time. The ALJ’s
      decision explains why the ALJ determined
      the right knee and low back reached MMI
      on different dates.

      ....

      It is immaterial whether the Plaintiff actually
      underwent the recommended injections or
      physical therapy. The ALJ never stated that
      the Plaintiff required this treatment to reach
      MMI. Instead, these recommended
      treatment forms, at least to the ALJ,
      supported Dr. Guberman’s later MMI date
      and the fact Plaintiff had not reached MMI
      on August 22, 2019 or the date that Dr.
      Lyon’s opinion suggests.

      Finally, the Defendant, in pertinent part,
      asserts the ALJ patently erred, because
      “[f]inding this particular Plaintiff to be
      credible is an abuse of discretion . . . . There

                           -16-
                   is nothing remotely credible about this
                   Plaintiff.” The ALJ respectfully disagrees.

                   The ALJ has the ability to pick and choose
                   which evidence to find credible and
                   persuasive. This includes evidence from the
                   same witness or proof. The ALJ found the
                   Plaintiff credible in some regards, while not
                   credible in others.

                   An ALJ may rely on the claimant’s self-
                   assessment, concerning his/her physical
                   abilities, when determining whether the
                   claimant retains the physical capacity to
                   perform his/her pre-injury work. Ira A.
                   Watson Dept. Store v. Hamilton, 34 S.W.3d
48 (Ky. 2000); Carte v. Loretto
                   Motherhouse Infirmary, 19 S.W.3d 122 (Ky.
                   App. 2000). A claimant’s testimony,
                   however, does not compel any particular
                   result. Hush v. Abrams, 584 S.W.2d 48
                   (Ky. 1979). Moreover, an interested
                   witness’s testimony, even if un-contradicted,
                   does not bind the fact-finder. Grider Hill
                   Dock v. Sloan, 448 S.W.2d 373 (Ky. 1969);
                   Bullock v. Gay, 177 S.W.2d 883 (Ky. 1944).

                   The ALJ appropriately relied on the
                   Plaintiff’s credible testimony and Dr.
                   Guberman’s credible opinion to find that the
                   Plaintiff did not retain the physical capacity
                   to perform her pre-injury job.

             Lyons subsequently appealed to the Board. There, reiterating its

accusations that Washington had been dishonest about the history and extent of her

low-back symptoms, Lyons continued to assert the ALJ had erred in assessing the

weight of the evidence. Specifically, it urged that pursuant to the holding of

                                        -17-
Cepero,1 Dr. Guberman’s opinion could not constitute substantial evidence capable

of supporting the ALJ’s determination that Washington had sustained a work-

related low-back injury because Washington had not informed Dr. Guberman of

her pre-existing back issues indicated in the 2015 and 2016 medical records or in

her February 2019 counseling records.

                Citing Dr. Lyon’s medical opinion, Lyons argued no objective

evidence supported Washington sustained a harmful change to her low back due to

the July 14, 2019 work event.

                Regarding MMI, Lyons argued the ALJ erred in relying upon the date

specified in Dr. Guberman’s report (i.e., December 20, 2019). Lyons maintains

that while Dr. Guberman examined Washington on that date, Dr. Guberman’s

report failed to explain why an earlier date may not have been more appropriate.

                Finally, Lyons argued the ALJ erred in finding Washington lacks the

physical capacity to return to her previous work due to her low-back injury for

purposes of applying the “3” multiplier to Washington’s award. This argument,

like those preceding it, was largely premised upon Lyons’ perception of

Washington’s credibility. Furthermore, Lyons asserted Washington had not been

given any restrictions relating to her low back.

                Upon review, the Board disposed of Lyons’ arguments as follows:


1
    132 S.W.3d 839.

                                          -18-
Lyons requests this Board to re-weigh the evidence and
substitute its judgment for that of the ALJ. This we
cannot do. The ALJ acted squarely within his discretion
in relying upon the opinions of Dr. Guberman instead of
those provided by Dr. Lyon. The ALJ accurately
summarized the evidence, provided a thorough analysis,
and specifically outlined why he relied upon Dr.
Guberman’s opinion over those of Dr. Lyon regarding
Washington’s low back condition. The ALJ was not
compelled to find Washington’s low back symptoms
were due to the 2015 accident.

Lyons’ reliance on Cepero v. Fabricated Metals Corp.,
supra, is misplaced. Cepero involved not only a
complete failure to disclose, but also affirmative efforts
by the employee to cover up a significant injury to the
left knee two and a half years prior to the alleged work-
related injury to the same knee. The prior, non-work-
related injury left Cepero confined to a wheelchair for
more than a month. The physician upon whom the ALJ
relied was not informed of this prior history by the
employee and had no other apparent means of becoming
so informed. Every physician who was adequately
informed of this prior history opined Cepero’s left knee
impairment was not work-related but, instead, was
attributable to the non-work-related injury two and a half
years previous. In Cepero, the Supreme Court found a
medical opinion erroneously premised on the claimant’s
egregious omission of directly relevant past medical
history was sufficient to mandate reversal based on an
insufficient history received by the medical expert. The
Court held a “medical opinion predicated upon such
erroneous or deficient information that is completely
unsupported by any other credible evidence can never, in
our view, be reasonably probable.” Id. (emphasis added).

The ALJ acknowledged in the Order on petition for
reconsideration that Dr. Guberman may not have
reviewed Washington’s previous records related to her
low back or have been aware of her prior symptoms.

                          -19-
However, he identified other credible evidence in the
record supporting Dr. Guberman’s opinion that
Washington’s low back condition was due to the July 14,
2019 work event. Specifically, the ALJ found persuasive
the August 2019 MRI when compared to the previous
November 2015 MRI. The ALJ noted the 2015 MRI
demonstrated a disc bulge at L4-5 while the new MRI
showed pathology at a completely new level at L5-S1.
The ALJ additionally noted the February 2019
counseling records did not specify the exact location of
Washington’s back pain, and did not state whether she
experienced radicular symptoms. The ALJ noted the
absence of records establishing Washington complained
of radicular symptoms from early 2016 until July 14,
2019. The ALJ identified other credible evidence in the
record supporting Dr. Guberman’s opinion, and therefore
he was not required to disregard it. Any incompleteness
in the history goes to the weight assigned to an opinion.
The weighing of the evidence lies solely within the
discretion of the ALJ in his role as fact-finder. Luttrell v.
Cardinal Aluminum Co., 909 S.W.2d 334 (Ky. App.
1995).

We additionally find substantial evidence supports the
ALJ’s determination Washington sustained a low back
injury caused by the July 14, 2019 work event. The ALJ
relied upon Dr. Guberman’s finding of reduced lumbar
motion and noted the new pathology demonstrated on the
August 2019 MRI in determining the work incident
resulted in a harmful change to Washington’s low back.
The ALJ provided a detailed explanation addressing why
he did not find the previous medical records persuasive.
Dr. Guberman’s opinion, in conjunction with the
comparison of the 2015 and 2019 lumbar MRIs,
constitutes substantial evidence supporting the ALJ’s
determination. Therefore, we affirm on this issue.

We likewise determine the ALJ committed no error in
adopting the December 20, 2019 MMI date opined by Dr.
Guberman. Dr. Guberman’s opinion constitutes

                            -20-
substantial evidence upon which the ALJ could rely,
including his opinion of MMI. The ALJ also noted two
physicians recommended additional lumbar treatment
subsequent to the earlier MMI date provided by Dr.
Ramirez. In the Order on reconsideration, the ALJ
explained why he determined Washington reached MMI
on different dates for her right knee and low back
injuries. Substantial evidence supports the ALJ’s
determination that Washington attained MMI from her
low back injury on December 20, 2019.

Substantial evidence also supports the ALJ’s
determination Washington does not retain the physical
capacity to return to her work as an assistant
manager/housekeeper. The ALJ relied upon
Washington’s testimony, as well as Dr. Guberman’s
opinion. Washington testified she performed
housekeeping duties on a regular basis. She stripped
linens, prepared and stocked cleaning carts, and pushed
and lifted carts weighing at least thirty-five pounds. She
was also required to bend down onto her hands and knees
to mop the floor. Washington also navigated stairs, and
carried linens and product. Washington described her
current low back symptoms and stated she could not
return to the type of work she performed at the time of
the July 14, 2019 injury, “because I hurt my back and I
hurt my bum, well, my lower part all the way down. And
plus the job description what I have to do, it’s no way
that I can like go through with it . . . .” Contrary to
Lyons’ assertion, the ALJ was permitted to give weight
to Washington’s own testimony regarding her retained
physical capacity and occupational disability. Hush v.
Abrams, 584 S.W.2d 48 (Ky. 1979).

Dr. Guberman noted Washington complained of lumbar
pain radiating into her right hip, leg, and foot, numbness
and tingling in her right foot, and a cold sensation in her
right foot. She also reported bending, stooping, lifting
heavy objects, and prolonged sitting, standing, or
walking worsened her low back symptoms. After

                            -21-
             reviewing the physical requirements of Washington’s
             job, Dr. Guberman opined she does not retain the
             physical capacity to return to her former job. He
             restricted Washington from standing and/or walking
             combined for a total of more than 20 minutes at a time, or
             more than 3 or 4 hours in an 8-hour workday. He opined
             Washington is unable to kneel, squat, climb up or down
             ladders, or work at heights, and should avoid stairs.

             Washington’s testimony, in conjunction with Dr.
             Guberman’s restrictions and his opinions on her physical
             ability to return to work, constitute substantial evidence
             supporting the ALJ’s determination Washington does not
             retain the physical capacity to return to work as an
             assistant manager/housekeeper due to her lumbar injury.

             As indicated, Lyons now repeats the arguments it offered to the ALJ

in its petition for reconsideration and to the Board in its petition for review. In

Western Baptist Hospital v. Kelly, 827 S.W.2d 685 (Ky. 1992), the Kentucky

Supreme Court described the role of the Court of Appeals in reviewing decisions

of the Board: “The function of further review of the WCB in the Court of Appeals

is to correct the Board only where the [ ] Court perceives the Board has overlooked

or misconstrued controlling statutes or precedent, or committed an error in

assessing the evidence so flagrant as to cause gross injustice.” Id. at 687-88.

             With that said, as the Board recognized in its own review of this

matter, KRS 342.285 grants an ALJ as fact-finder the sole discretion to determine

the quality, character, and substance of the evidence. Square D Co. v. Tipton, 862
S.W.2d 308 (Ky. 1993). An ALJ may draw reasonable inferences from the


                                         -22-
evidence, reject any testimony, and believe or disbelieve various parts of the

evidence, regardless of whether it comes from the same witness or the same

adversary party’s total proof. Jackson v. General Refractories Co., 581 S.W.2d 10

(Ky. 1979); Caudill v. Maloney’s Discount Stores, 560 S.W.2d 15 (Ky. 1977).

Although a party may note evidence supporting a different outcome than reached

by an ALJ, such proof is not an adequate basis to reverse on appeal. McCloud v.

Beth-Elkhorn Corp., 514 S.W.2d 46 (Ky. 1974). Rather, it must be shown there

was no evidence of substantial probative value to support the decision. Special

Fund v. Francis, 708 S.W.2d 641 (Ky. 1986). Neither the Board, as an appellate

tribunal, or this Court may usurp the ALJ’s role as fact-finder by superimposing its

own appraisals as to weight and credibility or by noting reasonable inferences that

otherwise could have been drawn from the evidence. Whittaker v. Rowland, 998
S.W.2d 479 (Ky. 1999).

               In sum, Lyons remains dissatisfied with what the ALJ regarded as

substantial evidence, and how that evidence was weighed.2 However, that is little

reason to part with the Board’s sound analysis, which we hereby adopt. The ALJ


2
 Lyons also insinuated, in one sentence of its fifteen-page brief before the Board, that by
contrasting the report of Washington’s 2015 MRI with that of her 2019 MRI, noting the
differences between the two, and citing those differences as evidence of objective changes in
Washington’s low back over time, the ALJ effectively rendered an improper medical opinion.
While Lyons’ formerly one-sentence insinuation in that vein has now become a two-page
argument before this Court, it is enough to say that it deserves no more analysis than what it was
given by the Board: Nothing about the ALJ’s discussion of that evidence suggests that the ALJ
overstepped his fact-finding authority.

                                               -23-
correctly applied the law; and because the ALJ’s rulings were reasonable under the

evidence, they may not be disturbed on appeal. We therefore AFFIRM.



            ALL CONCUR.



BRIEF FOR APPELLANT:                     BRIEF FOR APPELLEE LAKESHA
                                         WASHINGTON:
Donald J. Niehaus
Lexington, Kentucky                      McKinnley Morgan
                                         London, Kentucky




                                       -24-